UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . 000-50330 Commission File Number EAST PENN FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 65-1172823 (State or other jurisdiction of (IRS Employer Identification incorporation or organization) Number) 22 South 2nd Street, P.O. Box 869, Emmaus, Pennsylvania 18049 (Address of principal executive offices) Registrant’s telephone number: 610-965-5959 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ýNO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer¨ Non-accelerated Filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 6,334,354 shares of common stock, par value $0.625 per share, outstanding as of October 31, 2007. EAST PENN FINANCIAL CORPORATION INDEX QUARTERLY REPORT ON FORM 10-Q Page PartI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets (unaudited) 3 September 30, 2007 and December 31, 2006 Consolidated Statements of Income (unaudited) 4 Three and nine months ended September 30, 2007 and September 30, 2006 Consolidated Statements of Stockholders’ Equity (unaudited) 5 Nine months ended September 30, 2007 and September 30, 2006 Consolidated Statements of Cash Flows (unaudited) 6 Nine months ended September 30, 2007 and September 30, 2006 Notes to Interim Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition 13 and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 Item4T. Controls and Procedures 25 Part II. OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item3. Defaults Upon Senior Securities 26 Item4. Submission of Matters to a Vote of Security Holders 26 Item5. Other Information 26 Item6. Exhibits 26 SIGNATURES 28 EXHIBIT INDEX 29 Page 2 Index Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS EAST PENN FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share and per share data) 2007 2006 ASSETS Cash and due from banks $ 7,301 $ 7,785 Interest bearing deposits 2,464 18 Federal funds sold 4,988 15,151 Cash and cash equivalents 14,753 22,954 Securities available for sale 64,961 70,392 Mortgages held for sale 372 373 Loans, net of unearned income 337,366 322,800 Less: allowance for loan losses (3,409 ) (3,258 ) Total net loans 333,957 319,542 Bank premises and equipment, net 9,213 9,820 Investment in restricted stock 1,984 2,230 Bank owned life insurance 8,025 7,788 Accrued interest receivable and other assets 7,153 6,353 Total assets $ 440,418 $ 439,452 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest bearing $ 44,069 $ 46,110 Interest bearing 328,694 326,521 Total deposits 372,763 372,631 Securities sold under agreements to repurchase 11,660 6,749 Long-term debt 19,000 24,000 Junior subordinated debentures 8,248 8,248 Accrued interest payable and other liabilities 2,381 2,663 Total liabilities 414,052 414,291 STOCKHOLDERS’ EQUITY Preferred stock, no par value; authorized 16,000,000 shares; none issued - - Common stock, par value $0.625 per share; authorized 40,000,000 shares; 2007 issued 6,642,646 shares; outstanding 6,334,354 shares; 2006 issued 6,613,554 shares; outstanding 6,305,262 shares 4,152 4,134 Surplus 9,487 9,272 Retained earnings 15,304 14,417 Accumulated other comprehensive loss (727 ) (812 ) Less: Treasury stock – at cost, 308,292 shares (1,850 ) (1,850 ) Total stockholders’ equity 26,366 25,161 Total liabilities and stockholders’ equity $ 440,418 $ 439,452 See Notes to Consolidated Financial Statements Page 3 Index EAST PENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended (In thousands, except per share data) 2007 2006 2007 2006 Interest income Interest and fee income on loans $ 5,611 $ 5,234 $ 16,380 $ 14,795 Securities: Taxable 515 565 1,609 1,838 Tax-exempt 229 219 708 566 Other 150 147 586 250 Total interest income 6,505 6,165 19,282 17,449 Interest expense Deposits 2,772 2,337 8,222 5,939 Federal funds purchased and securities sold under agreements to repurchase 63 33 161 198 Long-term debt 181 274 604 891 Junior subordinated debentures 136 136 408 408 Total interest expense 3,152 2,780 9,395 7,436 Net interest income 3,353 3,385 9,887 10,013 Provision for loan losses 135 90 270 299 Net interest income after provision for loan losses 3,218 3,295 9,617 9,714 Other income Customer service fees 399 412 1,173 1,189 Mortgage banking activities, net 34 29 123 97 Income from investment in life insurance 81 68 237 203 Net realized gains on sale of other real estate owned - 14 - 14 Other income 65 76 286 306 Total other income 579 599 1,819 1,809 Other expense Salaries and employee benefits 1,469 1,496 4,401 4,450 Occupancy 289 279 891 842 Equipment 217 218 639 655 Other operating expenses 1,027 780 2,693 2,346 Total other expense 3,002 2,773 8,624 8,293 Income before income taxes 795 1,121 2,812 3,230 Federal income taxes 84 221 411 651 Net income $ 711 $ 900 $ 2,401 $ 2,579 Basic earnings per share $ 0.11 $ 0.14 $ 0.38 $ 0.41 Diluted earnings per share $ 0.11 $ 0.14 $ 0.38 $ 0.41 Cash dividends per common share $ 0.12 $ 0.11 $ 0.24 $ 0.22 See Notes to Consolidated Financial Statements Page 4 Index EAST PENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2007 and 2006 (Unaudited) Accumulated Other Common Retained Comprehensive Treasury (In thousands, except share and per share data) Stock Surplus Earnings Loss Stock Total Balance, December 31, 2005 $ 4,133 $ 9,246 $ 12,192 $ (880 ) $ (1,850 ) $ 22,841 Comprehensive income: Net income - - 2,579 - - 2,579 Changes in net unrealized losses on securities available for sale, net of tax effect - - - (3 ) - (3 ) Total comprehensive income 2,576 Compensation expense related to stock options - 14 - - - 14 Cash dividend of $0.22 per share - - (1,387 ) - - (1,387 ) Balance, September 30, 2006 $ 4,133 $ 9,260 $ 13,384 $ (883 ) $ (1,850 ) $ 24,044 Balance, December 31, 2006 $ 4,134 $ 9,272 $ 14,417 $ (812 ) $ (1,850 ) $ 25,161 Comprehensive income: Net income - - 2,401 - - 2,401 Changes in net unrealized losses on securities available for sale, net of tax effect - - - 85 - 85 Total comprehensive income 2,486 Exercise of 29,092 common stock Options 18 215 - - - 233 Cash dividend of$0.24 per share - - (1,514 ) - - (1,514 ) Balance, September 30, 2007 $ 4,152 $ 9,487 $ 15,304 $ (727 ) $ (1,850 ) $ 26,366 See Notes to Consolidated Financial Statements Page 5 Index EASTPENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (Unaudited) Nine Months Ended (In thousands) 2007 2006 CASH FLOWS from OPERATING ACTIVITIES Net income $ 2,401 $ 2,579 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 270 299 Provision for depreciation and amortization 670 658 Compensation expense for stock options - 14 Net amortization/accretion of securities premiums and discounts 93 120 Net realized gain on sale of foreclosed real estate - (14 ) Net realized gain from sale of held to maturity securities - (38 ) Proceeds from sale of loans originated for sale 9,053 7,213 Net gain on sale of loans originated for sale (123 ) (97 ) Loans originated for sale (8,929 ) (7,595 ) Earnings on investment in life insurance (237 ) (203 ) (Increase) decrease in accrued interest receivable and other assets (326 ) 220 Increase (decrease) in accrued interest payable and other liabilities (282 ) 629 Net Cash Provided by Operating Activities 2,590 3,785 CASH FLOWS from INVESTING ACTIVITIES Decrease in interest bearing time deposits - 500 Purchases of available for sale securities (2,072 ) (7,223 ) Proceeds from maturities of and principal repayments on available for sale securities 7,539 6,924 Proceeds from sale of available for sale securities - 5,136 Proceeds from maturities of and principal repayments on held to maturity securities - 39 Proceeds from sale of held to maturity securities - 1,037 Proceeds from the sale of other real estate - 41 Net increase in loans (14,745 ) (21,889 ) Net decrease in restricted stock 246 656 Purchase of bank premises and equipment (63 ) (1,348 ) Investment in Berkshire Bank (458 ) - Net Cash Used in Investing Activities (9,553 ) (16,127 ) CASH FLOWS from FINANCING ACTIVITIES Net increase in deposits 132 31,274 Net increase (decrease) in federal funds purchased and securities sold under agreements to repurchase 4,911 (1,390 ) Repayment of long-term borrowings (5,000 ) (10,000 ) Proceeds from the exercise of stock options 233 - Dividends paid (1,514 ) (1,387 ) Net Cash Provided by (Used in) Financing Activities (1,238 ) 18,497 Net Increase (Decrease) in Cash and Cash Equivalents (8,201 ) 6,155 Cash and cash equivalents -Beginning 22,954 10,629 Cash and cash equivalents -Ending $ 14,753 $ 16,784 SUPPLEMENTARY CASH FLOW INFORMATION Interest paid $ 9,648 $ 6,852 Federal income taxes paid $ 695 $ 540 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Other real estate acquired in settlement of loans $ 60 - See Notes to Consolidated Financial Statements Page 6 Index EAST PENN FINANCIAL CORPORATION NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) 1. Basis of Presentation East Penn Financial Corporation (the “Company”) was incorporated on January 27, 2003 for the purpose of forming a bank holding company.On July 1, 2003, the Company completed the reorganization with East Penn Bank (the “Bank”) and its wholly owned subsidiary, East Penn Mortgage Company, into the holding company form of ownership.In the reorganization, the Bank became a wholly owned banking subsidiary of the Company.On July 31, 2003, the Company formed East Penn Statutory Trust I (the “Trust”), a Connecticut statutory business trust, for the purpose of issuing $8 million in capital pass-through securities to investors.The Trust is a non-consolidated subsidiary as permitted by FIN 46. The consolidated financial statements include the accounts of the Company, and its wholly owned subsidiary, the Bank.All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with instructions for Form 10-Q and S-X Rule 10-01.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included. Operating results for the nine-month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 2. Proposed Plan of Merger with Harleysville National Corporation On May 15, 2007, East Penn Financial Corporation and Harleysville National Corporation (“HNC”) signed a definitive agreement whereby East Penn Financial Corporation will merge with and into a subsidiary of HNC, and East Penn Financial Corporation’s wholly owned subsidiary, East Penn Bank will merge with and into HNC’s wholly owned subsidiary, Harleysville National Bank and Trust Company (“HNB”). The total value of the transaction under the agreement at the time of its announcement was estimated at $92.7 million or approximately $14.50 per share of East Penn Financial Corporation stock.However, actual value will depend on several factors, including the price of HNC stock, but will not be less than $13.52 per share ($86.3 million) or greater than $15.48 per share ($99.1 million).Subject to the terms and conditions of the merger agreement, each shareholder of East Penn Financial Corporation may elect to receive either cash only or HNC shares only for each share of East Penn Financial Corporation stock.An East Penn Financial Corporation shareholder may receive a combination of both in the aggregate for all East Penn Financial Corporation shares the shareholder owns subject to the election of other shareholders.The amount of final per share consideration is based on a formula that is determined by the average per share value of HNC stock during the twenty day period ending eleven days prior to the closing.The consideration is subject to election and allocation procedures designed to provide that the cash portion is $50,284,000, but in any event, not greater than 60% of the dollar value of the merger consideration.The parties have agreed that the allocation of HNC common stock and cash will be such that the East Penn Financial Corporation shareholders will not recognize gain or loss for Federal income tax purposes on those East Penn Financial Corporation shares that are Page 7 Index exchanged for HNC common stock in the merger. The acquisition, which was approved by state and federal regulatory agencies was approved by the shareholders of East Penn Financial Corporation at aspecial meetingheld onNovember 1, 2007. The effective date of the merger is expected to occur on or about November 16, 2007. As part of the agreement, East Penn Bank will become a division of HNC and will operate under the “East Penn Bank” name and logo.In addition nine of HNC’s existing branches located in and about East Penn Bank’s serving community will also be transferred to the East Penn division.Pursuant to the merger agreement, HNC and East Penn Financial Corporation agreed that Brent L. Peters, Chairman of the Board, President and Chief Executive office of East Penn Financial Corporation, will continue with HNC upon the closing of the merger, as an executive officer and President of the East Penn Bank division and a member of the HNC and HNB boards of directors. 3. Investment in Bank On September 23, 2003, the Company made an initial purchase of 141,300 shares of common stock of a de novo bank, named Berkshire Bank, located in Wyomissing, Berks County, Pennsylvania.At the completion of Berkshire’s initial stock offering, the Company purchased an additional 12,123 shares, which resulted in increasing the Company’s investment to $1,534,000 of Berkshire Bank’s outstanding common stock as of December 31, 2003.In consideration of the Company’s and its director’s and officer’s combined ownership of Berkshire Bank common stock, the aggregate percentage ownership was 19.9% as of the 2003 year end, which is in accordance with the terms of a Stock Subscription and Purchase Agreement between the Company and Berkshire Bank.Under this agreement, the Company is also entitled to purchase from Berkshire Bank up to 5% of additional stock at any time beginning on the date of the warrant and for 10 years thereafter at an exercise price of $6.40 per share, which is adjusted in consideration of two 5-for-4 stock splits.The total number of shares that are subject to purchase under all of the Company’s warrants, options or rights shall not exceed 25% of the total number of shares of Berkshire Bank common stock. In August 2003, the Company entered into an agreement, known as a Crown X agreement that was approved by the Federal Reserve Bank of Philadelphia in September 2003.This agreement imposes certain restrictions where the Company has agreed not to: · solicit proxies with respect to any voting securities of Berkshire Bank or influence the manner in which any other shareholder of Berkshire Bank votes any voting securities of Berkshire Bank; · cause any voting securities of Berkshire Bank to be subject to a voting trust; · cause Berkshire Bank to become a subsidiary of the Company; · have any designated representative serve or act as an officer, director, employee or agent of Berkshire Bank; · propose any person for election as a director of Berkshire Bank; · attempt to influence the dividend policies or practices of Berkshire Bank; the investment, loan or credit decision policies; the pricing of services; personnel decisions or operations activities; · exercise or seek to exercise any controlling influence over the management of Berkshire Bank; · enter into any banking or non-banking transactions with Berkshire Bank, except that the Company may establish and maintain deposit accounts with Berkshire Bank, provided the aggregate balance of all such accounts does not exceed $500,000 and that the accounts are maintained on substantially the same terms as those prevailing for comparable accounts of persons unaffiliated with Berkshire Bank. During 2004, Berkshire Bank announced a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable July 22, 2004, which resulted in the Company receiving an additional 38,355 shares.As part of a three-phase stock offering, which began on September 1, 2004 and was effective through March 31, 2005, the Company purchased an additional 57,119 shares of common stock.On July 21, 2005, Berkshire Bank announced the payment of a 5-for-4 stock split, effected in the form of a Page 8 Index 25% stock dividend, payable August 19, 2005, which resulted in an additional 62,224 shares. Pursuant to a Plan of Reorganization and a Plan of Merger (the “Plan”) that was approved by Berkshire Bank’s shareholders on April 18, 2006, a holding company named Berkshire Bancorp, Inc. was formed and was effective September 1, 2006.As part of the reorganization, Berkshire Bank became a wholly owned banking subsidiary of Berkshire Bancorp, Inc.The Plan further provided for the one-for-one exchange of shares of common stock of Berkshire Bank for shares of common stock of Berkshire Bancorp, Inc.In accordance with its equivalent 19.9% ownership, the Company exchanged one-for-one the common stock shares of Berkshire Bank for the common stock shares of Berkshire Bancorp, Inc.In addition, the Company executed a Crown X agreement that was amended to reflect the Company’s acquisition of Berkshire Bancorp, Inc. common stock.Other than this revision, the Crown X agreement, which was approved by the Federal Reserve Bank of Philadelphia in July 2006, remained substantially unchanged from the original agreement approved by the Federal Reserve Bank in September 2003. Subsequently, Berkshire Bancorp, Inc. announced a 5-for-4 stock split effected in the form of a stock dividend as of the record date of September 14, 2006, which resulted in the issuance of 77,780 additional shares of common stock.On November 9, 2006, the Company purchased 256 additional shares at $10 per share in order to maintain its 19.9% aggregate ownership level.This occurred because Berkshire Bancorp, Inc. issued additional stock as a result of the exercise of options by its officers. Effective March 22, 2007, Berkshire Bancorp, Inc. initiated a two-phase stock offering that ended August 31, 2007.On August 31, 2007, the Company subscribed to purchase 45,614 shares at $10 per share under this stock offering.The transaction settled on September 4, 2007.As part of this offering, the Company also received one five-year non-detachable common stock purchase warrant for each share purchased.On September 27, 2007, the Company purchased 256 additional shares at $10 per share as a result of the exercise of options by Berkshire Bancorp’s officers.At September 30, 2007, the Company’s total investment in Berkshire Bancorp, Inc. was $2,608,000, represented by 435,027 shares, resulting in a 19.9 % aggregate ownership in consideration of the combined ownership of the Company, its directors and its officers. While the Company is considered to be a passive investor, it regards this to be a viable investment.The investment is carried at cost and is included in the other assets category on the consolidated balance sheet.The Company uses the best information that is available to assess the reasonableness of the value of this asset.The financial condition of Berkshire Bancorp, Inc. and the stability of its stock price have proven to be reliable valuation sources.No indicators of impairment were noted as part of the Company’s latest evaluation. 4. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net income applicable to common stock $ 711,000 $ 900,000 $ 2,401,000 $ 2,579,000 Weighted-average common shares outstanding 6,315,756 6,304,262 6,309,305 6,304,262 Effect of dilutive securities, stock options 67,228 16,350 39,788 18,613 Weighted-average common shares outstanding used to calculate diluted earnings per share 6,382,984 6,320,612 6,349,093 6,322,875 Basic earnings per share $ 0.11 $ 0.14 $ 0.38 $ 0.41 Diluted earnings per share $ 0.11 $ 0.14 $ 0.38 $ 0.41 Page 9 Index 5. Comprehensive Income The components of other comprehensive income (loss) and related tax effects for the three and nine months ended September 30, 2007 and 2006 are as follows: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) 2007 2006 2007 2006 Unrealized holding gains/(losses) on available for sale securities $ 1,029 $ 1,473 $ 129 $ (5 ) Less reclassification adjustment for (gain)/loss included in net income - Net unrealized losses 1,029 1,473 129 (5 ) Tax effect (350 ) (500 ) (44 ) 2 Net of tax amount $ 679 $ 973 $ 85 $ (3 ) 6. Stock Option Plan Effective January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123R, Share-Based Payment (SFAS 123R), using the modified-prospective transition method.Under this transition method, compensation cost recognized in 2006 included: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 based on the grant date fair value calculated in accordance with the original provisions of SFAS 123, and (b) compensation cost for all share-based payments granted subsequent to December 31, 2005, based on a grant-date fair value estimated in accordance with the provisions of SFAS 123R.No stock options were granted during the first nine months of 2007 and there were no unvested options as of December 31, 2006, which means there was no impact to earnings.This compares with 2006 where 13,000 options to purchase common stock were granted to directors on May 18, 2006.Since the options have a six-month vesting period, the Company had 13,000 stock options that were not fully vested as of September 30, 2006.The related compensation costs totaled $19,000 and were recognized monthly on a straight-line basis through November 18, 2006, which was the end of the six-month vesting period.The Company’s earnings before income taxes for the three and nine months ended September 30, 2006 were $10,000 and $14,000, respectively, lower due to the adoption of SFAS 123R. 7. Guarantees The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit that are written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued, have expiration dates within one year.The credit risk involved in issuing letters of credit is essentially the same as those that are involved in extending loan facilities to customers.The Bank, generally, holds collateral and/or personal guarantees supporting these commitments.The Bank had $6,199,000 in standby letters of credit as of September 30, 2007.Management believes that the proceeds obtained through liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payments required under the corresponding guarantees.The current amount of the liability as of September 30, 2007 for guarantees under standby letters of credit is not material. 8. New Accounting Standards In July 2006, the FASB issued FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes”.The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company's financial statements in accordance with Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes”.Specifically, the pronouncement prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on the related derecognition, classification, interest and Page 10 Index penalties, accounting for interim periods, disclosure and transition of uncertain tax positions.The interpretation is effective for fiscal years beginning after December 15, 2006.The Company’s consolidated financial statements were not significantly impacted from this new pronouncement. In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FASB Statement No. 157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years.The Company is currently evaluating the potential impact, if any, of the adoption of FASB Statement No. 157 on its consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued FASB Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.FASB Statement No. 159 permits entities to make an irrevocable election to carry almost any financial instrument at fair value.Upon the effective date (or early adoption) of FASB Statement No. 159, when an entity elects to apply the fair value option to specific items, the entity reports the difference between the items’ carrying value and their fair value as a cumulative-effect adjustment to the opening balance of retained earnings.The Statement is effective as of the beginning of an entity’s fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided that the entity also elects to apply the provisions of FASB Statement No. 157.The choice of early adoption must be made within 120 days of the beginning of the fiscal year of adoption, provided the entity has not yet issued financial statements, including required notes to those financial statements, for any interim period of the fiscal year of adoption.The Company did not adopt FASB Statement No. 159 early and will continue to evaluate the potential impact, if any, of the adoption of the Statement on its consolidated financial condition, results of operations and cash flows. In March 2007, the FASB ratified Emerging Issues Task Force Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements” (“EITF 06-10”).EITF 06-10 provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement.EITF 06-10 is effective for fiscal years beginning after December 15, 2007.The Company is currently assessing the impact of EITF 06-10 on its consolidated financial position and results of operations. In April 2007, the FASB directed the FASB Staff to issue FSP No. FIN 39-1, “Amendment of FASB Interpretation No. 39” (“FSP FIN 39-1”).FSP FIN 39-1 modifies FIN No. 39, “Offsetting of Amounts Related to Certain Contracts”, and permits companies to offset cash collateral receivables or payables with net derivative positions under certain circumstances.FSP FIN 39-1 is effective for fiscal years beginning after November 15, 2007, with early adoption permitted.We are evaluating the effect of adopting FSP FIN 39-1 on our consolidated financial statements. In May 2007, the FASB issued FASB Staff Position (“FSP”) FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48” (“FSP FIN 48-1”).FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 is effective retroactively to January 1, 2007.The implementation of this standard did not have a material impact on our consolidated financial position or results of operations. In February 2007,the FASB issued Staff Position (“FSP”) FAS 158-1, “Conforming Amendments to the Illustrations in FASB Statements No. 87, No. 88 and No. 106 and to the Related Staff Implementation Guides”.This FSP makes conforming amendments to other FASB statements and staff implementation guides and provides technical corrections to SFAS No. 158, “Employers’
